09/13/2022


      IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                   Case Number: DA 22-0241


                          Cause No. DA 22-0241



IN RE THE PARENTING OF:

S.D., and B.D.,
        Minor Children,

JENNIFER A DUCHARME n/k/a,
BRICK

      Petitioner and Appellant,

       vs.

RICHARD B. DUCHARME,
                                          GRANT OF EXTENSION
       Respondent and Appellee.




      Pursuant to authority granted under M. R. App.P. 26, Appellee is given an
extension of time until October 14, 2022 to prepare, file, and serve the
Appellee’s Brief.
      No further extensions will be granted.

      DATED this _______________, 2022.

                                     __________________________________


Cc:
Jennifer Brick, Appellant
Matthew A. Dodd, Dillon A. Post, Attorneys for Appellee


                                                                        Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                          September 13 2022